Sognier, Judge.
Appellant was convicted of being an habitual violator who was operating a motor vehicle after his driving license had been revoked, without having obtained a valid driver’s license after said revocation. In his sole enumeration of error appellant contends the trial court erred by forcing him to wear prison clothing at his trial, thus denying him the presumption of innocence and due process of law.
The record discloses that at the commencement of trial, appellant’s counsel stated that appellant was in prison clothing, but pointed out that there was no writing on the clothing to indicate that it was prison clothing. The trial court also stated on the record that there was nothing on the clothing to indicate appellant was a prisoner. The clothing was described as a dark blue “surgical scrub” shirt, dark blue trousers and slip-on tennis shoes. Under such circumstances, there was no error in overruling appellant’s objection to being tried in prison clothing. Hayslip v. State, 154 Ga. App. 835 (1) (270 SE2d 61) (1980); Whittington v. State, 155 Ga. App. 667 (1) (272 SE2d 532) (1980). See also State v. Pike, 253 Ga. 304, 305-306 (320 SE2d 355) (1984).

Judgment affirmed.


Banke, C. J., and Birdsong, P. J., concur.

*635Decided October 21, 1986.
James W. Purcell, for appellant.
Sam B. Sibley, Jr., District Attorney, George N. Guest, Charles R. Sheppard, Assistant District Attorneys, for appellee.